In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated June 9, 1972, denying petitioner’s application for a pistol permit, petitioner appeals from a judgment of the Supreme Court, Hassau County, dated October 27, 1972, which dismissed the petition. Judgment reversed, on the law, without costs, and matter remanded to respondent for reconsideration. Under all the circumstances herein, it is our opinion that the Police Commissioner might not be averse to reconsidering the determination under review, in view of all the facts and the length of time which elapsed since the occurrence of the incidents which resulted in petitioner’s being arrested and his conviction in one of the cases, which incidents took place when he was about 16, 17, or 18 years of age. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.